Investor Update September 4, 2008 1 Certain matters discussed in this presentation are “forward-looking statements,” involving certain risks,uncertainties, and assumptions, intended to qualify for the safe harbors from liability established by the PrivateSecurities Litigation Reform Act of 1995. The Company’s statements regarding trends in the marketplace andpotential future results are examples of such forward-looking statements. The forward-looking statementsinclude, but are not limited to, risks and uncertainties such as restrictions imposed by the Company’soutstanding indebtedness, changes in the cost and availability of polymers,demand for the Company'sservices and products, business cycles and other industry conditions,the Company's ability to manageinventory, the Company’s ability to develop technology and proprietary know-how,the Company’s lack ofasset diversification,its ability to attract and retain key personnel, litigation risks,currency translation risks,risks related to the Company’s former oilfield services business, international risks, operational risks, andother factors detailed in the Company's form 10-K for the fiscal year ended September 30, 2007.
